Citation Nr: 0016730	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  93-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1973 to February 
1974.  

By rating action in January 1978, the RO denied service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and did not appeal.  

By rating action in April 1983, the RO found that new and 
material had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision by the RO 
which, in part, found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder.  A personal hearing at the RO was 
held in May 1993.  In March 1995, the Board, in part, 
remanded the issue to the RO for additional development.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by an unappealed rating decision by the RO in April 
1983.  

2.  The additional evidence received since the April 1983 
rating decision does not show a relationship between the 
veteran's current psychiatric disorder and service, and is 
not so significant that it must be considered with all the 
evidence of record.  


CONCLUSIONS OF LAW

1.  The April 1983 RO decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for a psychiatric disorder 
was last denied by the RO in April 1983.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to a reopen 
claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  

The evidence of record at the time of the last final rating 
decision in April 1983 included the veteran's service medical 
records; medical evaluations conducted in connection with the 
veteran's discharge from the military for unsuitability; 
numerous VA medical records for treatment from July 1976 to 
February 1983, and a private hospital summary report for 
treatment in 1977.  

The service medical records show no abnormalities referable 
to any psychiatric problems during service.  A copy of a 
January 1974 Certificate of Psychiatric Examination in 
connection with discharge proceedings noted that the veteran 
had a history of numerous disciplinary actions for being 
AWOL, and that he had come from the Confinement Facility at 
Ft. Sill, Oklahoma where he had been incarcerated following a 
special court-martial.  The examiner noted that the veteran 
appeared to be only superficially motivated for any 
constructive military duty and that there was a mild 
apathetic reaction to punishment and authority figures.  The 
examiner indicated that there was no evidence of psychosis, 
neurosis, or other disorders which would qualify the veteran 
for a medical discharge.  The examiner opined that the 
veteran would not adjust to the military setting and that 
further rehabilitative efforts would be non-productive.  The 
final diagnosis was immature personality with passive-
aggressive traits, moderate, but disabling for military 
service.  The examiner recommended that the veteran be 
separated from service as unsuitable due to a character and 
behavior disorder.  

On a Report of Medical History for separation from service in 
February 1974, the veteran reported a history of depression 
or excessive worry, nervous trouble, and frequent trouble 
sleeping.  The veteran denied any history of treatment for a 
mental condition.  On examination at that time, the veteran's 
psychiatric status was normal.  

A Report of Mental Status Evaluation in February 1974 
indicated that the veteran was evaluated for discharge from 
service due to unsuitability.  The report noted that the 
veteran's behavior was normal; his mood was level; he was 
fully alert; he was fully oriented; thinking process was 
clear; thought content was normal; and memory was good.  
There was no evidence of any mental illness, and he was 
considered mentally responsible.  The veteran was able to 
distinguish right from wrong, and he had the mental capacity 
to understand and participate in the Board proceedings.  The 
examiner concluded that the veteran meet the standards for 
retention in service.  

The medical evaluations generated in connection with the 
veteran's discharge from service also include a copy of a 
military report for discharge for unsuitability dated in 
February 1974.  Therein, the veteran's history of multiple 
Article XV's and one special court-martial was noted.  The 
report indicated that the veteran was sent to the Brigade for 
the purpose of receiving correctional training and treatment 
necessary to return him to duty as a well-trained soldier 
with improved attitude and motivation.  The report indicated 
that the veteran was given extensive counseling by social 
workers, the leadership team, and unit cadre since his 
arrival at Ft. Riley, but that he did not respond to the 
counseling or the duties he was assigned to perform.  Further 
efforts to rehabilitate the veteran or attempts to develop 
him into a productive soldier were considered futile, and the 
veteran was recommended for unsuitable discharge.  

VA medical records show the veteran was hospitalized on 
numerous occasions from 1976 to 1983.  A Hospital Summary 
report shows that the veteran was first hospitalized in July 
1976 for "agitation, hostility, delusional and hearing 
voices."  The report noted that this was the veteran's first 
psychiatric hospitalization, and that his illness had began 
about a month prior to admission when he started having 
frightening feelings.  The veteran reported that he heard 
voices telling him that somebody was going to kill his common 
law wife, and that he was a crook and a kleptomaniac.  It was 
noted that the veteran had a history of drug addiction, but 
was cured.  The veteran also had a history of armed robbery 
after his discharge from service, and that he was recently 
paroled.  Because of his bizarre behavior, his wife had taken 
him to Lakeside Hospital, but the veteran refused to be 
admitted.  Later, the veteran hit his wife and was brought to 
St. Vincent Charity hospital by the police.  He was 
subsequently referred to this VA facility (Cleveland VAH, 
Wade Park) for further treatment.  The veteran remained 
hospitalized until October 1976.  The diagnosis at discharge 
was paranoid schizophrenia.  

The private hospital report shows that the veteran was 
admitted to Cleveland Psychiatric Institute for the first 
time in November 1977.  At that time, the veteran reported 
that he had been unable to eat or sleep for the previous two 
weeks, and that he started hearing voices.  The final 
diagnosis was schizophrenia, paranoid type.  

Based on the above evidence, the RO denied service connection 
for a psychiatric disorder in January 1978, on the basis that 
the veteran was not shown to have a psychiatric disorder in 
service or within one year of discharge from service.  The 
veteran was notified of this decision and did not appeal.  

Additional VA medical records show that the veteran was 
hospitalized for psychiatric problems on several occasions 
from July 1978 to 1983.  The reports reflect a number of 
various diagnoses, including manic depressiveness, mania; 
manic depressive illness, hypomania, and acute psychotic 
episode, secondary to drug abuse.  

Based on the above evidence, the RO, in April 1983, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  The veteran and his representative were notified 
of this decision and did not appeal.  

The evidence added to the record since the April 1983 rating 
decision includes a duplicate copy of the January 1974 
service psychiatric examination; copies of some personnel 
records, including disciplinary actions; numerous VA medical 
records from 1983 to 1999; a transcript of a personal hearing 
at the RO held in May 1993, and a VA examination in May 1999.  

In January 1996, at the direction of the Board, the RO 
requested that the National Personal Records Center (NPRC) 
search for any additional service medical records, and 
provide the RO with copies of the veteran's service personnel 
records.  

In May 1996, the NPRC provided a duplicate copy of the 
January 1974 psychiatric evaluation which was already of 
record and considered by the RO in 1978.  Copies of some of 
the veteran's service personnel records were received in 
January 1999, including a copy of the veteran's DA Form 20 
and a copy of a military report recommending discharge from 
service for unsuitability with enclosures.  (The military 
report recommending discharge from service was already of 
record and considered previously by the RO in 1978.)  

The additional personnel records (DA Form 20) show that the 
veteran was assigned to Ft. Riley, Kansas on December 5, 
1973, and was separated from service on February 14, 1974.  
The enclosures to the military report also included copies of 
the veteran's Article XV's and a "Resume" of infractions 
the veteran committed during service.  

VA records show that the veteran was hospitalized on numerous 
occasions primarily for psychiatric problems from 1985 to 
1999.  The reports include several diagnoses, including 
bipolar disorder, schizoaffective disorder with manic 
features, and schizophrenia.  The reports also indicate 
occasional cocaine use.  

At the personal hearing at the RO in May 1993, the veteran 
testified that he was seen for complaints of nervousness 
about every two weeks while he was at Ft. Riley, Kansas 
during service.  The veteran also testified that he was told 
that he suffered from "deep depression, manic depression," 
and that he was prescribed medications while in service.  (T 
p.5).  

At the direction of the Board remand in March 1995, the 
veteran underwent a VA psychiatric evaluation in May 1999 to 
determine the correct diagnosis and date of onset of his 
current psychiatric disorder.  The examiner noted that he had 
reviewed the claims file and had evaluated the veteran.  The 
examiner noted that the veteran was evaluated by a 
psychiatrist about two weeks before he was discharged from 
service, and that the diagnosis at that time was personality 
disorder.  The examiner indicated that the findings on the 
January 1974 report were consistent with the diagnosis of 
personality disorder, and that there was no evidence of a 
psychosis or schizophrenia at that time.  The examiner noted 
that the veteran's first psychiatric hospitalization was at 
the Cleveland VA facility in July (to October) 1976.  At that 
time, the veteran was overtly psychotic with hallucinations 
and delusions of persecution.  The examiner opined that the 
diagnosis of schizophrenia in 1976 was consistent with the 
hospital records.  The examiner indicated that the veteran's 
remote memory was poor and that he was totally unreliable in 
terms of his sequencing of treatments and vicissitudes of his 
personal relationships.  His attention and concentration were 
also very poor.  The diagnoses included paranoid 
schizophrenia, chronic, and personality disorder, not 
otherwise specified.  The examiner noted that while the 
veteran testified that he had been treated with medications 
while in service, the service medical records did not show 
that he was given any medications for his claimed psychiatric 
problems.  The examiner opined that the records did not 
support any connection with the onset of the veteran's 
psychiatric illness to service.  The examiner pointed out 
that the January 1974 psychiatric examination was very 
emphatic and consistent that there was no evidence of any 
psychosis in 1974.  The veteran's first psychiatric 
hospitalization in 1976 was consistent with his first 
outbreak of schizophrenia one month before.  

Analysis

The additional medical reports added to the record since the 
last final rating decision in April 1983 show continued 
treatment for psychiatric problems variously diagnosed as 
bipolar disorder and schizophrenia.  This evidence is not new 
but rather cumulative of evidence already of record.  The 
prior evidence failed to show the incurrence of a chronic 
psychotic disorder in service or a psychosis within the first 
year of discharge from service, and the evidence added to the 
record since 1983 merely show continued treatment for 
psychiatric problems.  Moreover, not only do the additional 
medical records not medically link the veteran's current 
psychiatric problems to service, a VA psychiatrist in May 
1999 has opined that the veteran's current psychiatric 
disorder was not present during service or until more than 
two years after his discharge from service.  Thus, the 
additional medical records are not material.  

The additional service personnel records provide information 
concerning the veteran's unit assignments and the various 
disciplinary actions against him during service.  These 
records essentially supplement information which was 
considered previously by the RO.  Moreover, the personnel 
records do not offer any probative information or medically 
link the veteran's current psychiatric problems to service.  
Since the additional records do not bear directly or 
substantially upon the specific issue under consideration, 
the evidence is not material.  

Similarly, the veteran's testimony is also not material.  
Although the veteran is competent to provide an account of 
his symptoms, "the capability of [such a lay] witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge", 
such as whether he had a disease at a given time.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran, as a 
layperson, is not competent to offer testimony as to the 
etiology of any current psychiatric disorder.  While the 
veteran may believe that his current psychiatric problems are 
related to service, his lay assertions of medical causation 
are not "evidence" for the purpose of reopening the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In summary, the Board finds that the additional evidence is 
not material, since it does not include competent medical 
findings linking the veteran's current psychiatric disorder 
to military service.  Absent the submission of material 
evidence, it is unnecessary to determine whether any evidence 
is new.  Accordingly, a basis to reopen the claim of service 
connection for a psychiatric disorder has not been presented.  

In closing, the Board notes that the RO made several 
attempts, most recently in November 1998, to obtain 
authorization from the veteran to procure any medical records 
from St. Vincent's Charity hospital and Lakeside hospital.  
However, the veteran did not respond to the requests.  
Without the veteran's assistance, VA is powerless to obtain 
any such records.  The duty to assist is not a one-way 
street, and the veteran cannot wait passively for assistance.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, 
the Board notes that the current evidence of record indicates 
that there are no records of treatment at Lakeside hospital, 
as the veteran refused to be admitted to that facility in 
1976.  While the veteran was apparently seen at St. Vincent 
Charity hospital, the current evidence indicates that he was 
subsequently referred to the Wade Park VAMC in July 1976.  
The Wade Park reports are of record and reflect the onset of 
psychotic symptoms one month prior to admission.  

Similarly, the RO made several attempts to obtain additional 
service medical records for treatment at Ft. Riley, and any 
VA medical records for treatment at Wade Park VAMC from 1974 
to 1976.  A response from the NPRC in January 1999 was to the 
effect that there were no additional service medical records 
for treatment at Ft. Riley in 1974.  A response from the Wade 
Park, Cleveland VAMC in January 1999 included a duplicate 
copy of the hospital summary report for hospitalization from 
July to October 1976.  This report was previously of record 
and considered by the RO in the original rating decision of 
January 1978.  The response also indicated that there were no 
outpatient records for the veteran at that facility from 1974 
to 1976.  Thus, the Board is satisfied that there are no 
additional records within the control of the VA pertinent to 
the veteran's claim.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

